Case: 17-40589      Document: 00514335465         Page: 1    Date Filed: 02/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40589
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 5, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

EMMANUEL SANTIAGO-MIJANGOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:16-CR-1002-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Emmanuel Santiago-Mijangos pleaded guilty to illegal reentry into the
United States, in violation of 8 U.S.C. § 1326(a), (b)(1), and was sentenced to
48 months of imprisonment, an upward variance from the guidelines range.
On appeal, Santiago-Mijangos argues that the court’s upward variance was
substantively unreasonable. We reviews sentences, whether inside or outside
the Guidelines, for reasonableness in light of the sentencing factors set forth


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40589    Document: 00514335465     Page: 2   Date Filed: 02/05/2018


                                 No. 17-40589

in 18 U.S.C. § 3553(a) and review the substantive reasonableness of a sentence
for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). In
reviewing an above-guidelines sentence for substantive reasonableness, we
consider the totality of the circumstances, including the extent of any variance
from the guidelines range, to determine whether the § 3553(a) factors support
the sentence. United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir.
2012). An above-guidelines sentence is unreasonable if “it (1) does not account
for a factor that should have received significant weight, (2) gives significant
weight to an irrelevant or improper factor, or (3) represents a clear error of
judgment in balancing the sentencing factors.” United States v. Smith, 440
F.3d 704, 708 (5th Cir. 2006).      This court defers to the district court’s
determination that the § 3553(a) factors, on the whole, merit an upward
variance. United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
      In this case, the district court relied on appropriate § 3553(a) factors in
determining that an upward variance was warranted, as its reasons addressed
the nature and circumstances of Santiago-Mijangos’s offense, the need to
protect the public from further crimes by Santiago-Mijangos, and the need to
deter him from future criminal activity. Nothing suggests that the district
court failed to consider a factor that should have received significant weight,
gave significant weight to an improper factor, or made a clear error of judgment
in balancing the sentencing factors. See Smith, 440 F.3d at 708. We therefore
defer to the district court’s determination that the § 3553(a) factors, on the
whole, warrant the variance, see Brantley, 537 F.3d at 349, and justify the
extent of the upward variance imposed, see United States v. Broussard, 669
F.3d 537, 551 (5th Cir. 2012).
      Accordingly, Santiago-Mijangos’s sentence is AFFIRMED.




                                       2